UPON REHEARING EN BANC
In Graves v. Commonwealth, 21 Va.App. 161, 462 S.E.2d 902 (1995), a panel of this Court reversed the judgment of the trial court and remanded this case for further proceedings. On motion of the Commonwealth, we stayed the mandate of that decision and granted rehearing en banc.
Upon rehearing en banc, the judgment of the trial court is reversed for the reasons set forth in the majority panel opinion, the stay of this Court’s October 17, 1995 mandate is *263lifted, and this case is remanded to the trial court for further proceedings, if the Commonwealth be so advised.
Judges COLEMAN, ELDER, FITZPATRICK and ANNUNZIATA dissent for the reasons set forth in the panel dissent.
It is ordered that the trial court allow counsel for the appellant an additional $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial court.